In the first action: Judgment of the County Court of Kings County, convicting the defendant of the crimes of grand larceny in the second degree and conspiracy to commit grand larceny in the second degree, unanimously affirmed. No opinion, Present — Lazansky, P, J,, Hagarty, Adel, *732Taylor and Close, JJ. In the second action: Judgment of the County Court of Bangs County, convicting the defendant of the crime of grand larceny in the second degree, reversed on the law, the indictment dismissed, and defendant discharged. The only evidence connecting this defendant with the crime charged, other than that furnished by conceded accomplices, was by the People’s witness Freedman. He testified that he had seen Gabrail on one occasion, in company with Adamo, visit the office of Willard, one of the accomplices, about a week or two weeks prior to the date of the simulated robbery. It is conceded that Gabrail was often at the theatre in company with Adamo, who was employed as a sign painter by the owners of the theatre. He was known to Willard, the manager. No definite date is fixed as to when the conspiracy was formed and the jury acquitted Gabrail on the conspiracy count. Evidence of mere association of the defendant with the perpetrators of the crime at a time antecedent to its commission is insufficient corroboration. (People v. Kress, 284 N. Y. 452. See, also, People v. Cohen, 223 id. 406; People v. Becker, 215 id. 126.) Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.